224 Ga. 806 (1968)
164 S.E.2d 816
MIZE
v.
RAMPEY et al.; and vice versa.
24928, 24929.
Supreme Court of Georgia.
Argued November 13, 1968.
Decided November 21, 1968.
J. T. Sisk, Walton Hardin, for appellant.
Grant & Matthews, John C. Walden, for appellees.
DUCKWORTH, Chief Justice.
Both the appeal and cross appeal are from judgments which would have been final if rendered as claimed by the appellant and cross appellant. However, the lower court did not certify within 10 days of the judgments here appealed from authorizing an "immediate review" as now required in such cases by Code Ann. § 6-701 (Ga. L. 1965, p. 18; as amended April 8, 1968, Ga. L. 1968, pp. 1072, 1073). See Goldberg v. Monroe, 224 Ga. 694 (164 SE2d 123). Accordingly, since the appeals are both premature, we have no alternative but to dismiss them.
Appeal and cross appeal dismissed. All the Justices concur.